DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Instant Application (17/844, 665)
US11451762
Claim 1: A head-mounted viewable device for a user to wear, comprising: a display configured for displaying and projecting a virtual scene image to at least one eyeball of the user who is wearing said head-mounted viewable device; a VR (Virtual Reality) optical lens configured to form an optical path between said display and the one or more eyeballs of the user for allowing said virtual scene image being displayed at and projected from said display to reach the eyeball of the user through said VR optical lens; and an eye-tracking system configured to detect a sight direction of the eyeball of the user and adjust a display position of said virtual scene image at said display according to said detected sight direction, wherein said eye-tracking system comprises: at least one light source configured to project a detection light to the one or more eyeballs of the user; and a receiving module configured to receive said detection light reflected by the eyeball of the user so as to detect said sight direction of the eyeball of the user, wherein said receiving module is positioned at a side of said VR optical lens for facing towards the eyeball of the user, such that said detection light reflected by the eyeball of the user is directly received by said receiving module, wherein an included angle defined between an object optical axis defined by the eyeball of the user and an imaging optical axis defined by said receiving module is ranged 25.00 to 40.00.
Claim 5:  A head-mounted viewable device, comprising: a display configured for displaying and projecting a virtual scene image to at least one eyeball of the user who is wearing said head-mounted viewable device; a VR (Virtual Reality) optical lens configured to form an optical path between said display and the one or more eyeballs of the user for allowing said virtual scene image being displayed at and projected from said display to reach the eyeball of the user through said VR optical lens; and an eye-tracking system configured to detect a sight direction of the eyeball of the user and adjust a display position of said virtual scene image at said display according to said detected sight direction, wherein said eye-tracking system comprises: at least one light source configured to project a detection light to the one or more eyeballs of the user; and a receiving module configured to receive said detection light reflected by the eyeball of the user so as to detect said sight direction of the eyeball of the user, wherein said receiving module is positioned at a side of said VR optical lens for facing towards the eyeball of the user, such that said detection light reflected by the eyeball of the user is directly received by said receiving module, wherein said receiving module comprises an optical lens unit and a photosensitive element, wherein said optical lens unit comprises at least one optical lens configured for receiving said detection light reflected by the eyeball of the user, wherein a plane defined by said photosensitive element and a plane defined by said at least one optical lens have an including angle defined therebetween, wherein said including angle between said plane defined by said photosensitive element and said plane defined by said at least one optical lens is determined based on an included angle defined between an object optical axis defined by the eyeball of the user and a detecting optical axis defined by said receiving module, as well as optical parameters of said at least one optical lens, wherein said included  angle between the object optical axis defined by the eyeball of the user and the detecting optical axis defined by said receiving module is determined based on a distance between the eyeball of the user and said VR optical lens, a predetermined diameter of the respective eyeball of the user, and a distance between said VR optical lens and said receivinq module , wherein said included angle between the object optical axis defined by the eyeball of the user and the imaging optical axis defined by said receiving module is ranged 25.0 to 40.0.



Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-12 and 17 of U.S. Patent No. US 11451762. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the structure of the VR lens system including the optical parameters required for angle determination.
Allowable Subject Matter
Claims 1-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims including the resolution of all 35 USC 112/101 issues.
Claims 19-20 are allowed.
The prior arts of record individually nor in combination do not explicitly disclose wherein an included angle between an object optical axis defined by the eyeball of the user and a detecting optical axis defined by said receiving module is 320 and an including angle between said plane defined by said photosensitive element and said plane defined by said at least one optical lens is 200, when taken in the environment of the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439. The examiner can normally be reached Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TALHA M NAWAZ/Primary Examiner, Art Unit 2483